DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 69-81, 86-92, 94, 96-98, 100-109 and 112 are pending in the application.
This office action is in response to the amendment filed on 9/7/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 77, 89, 90 and 109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The rejection are necessitated by the amendment.  
Regarding claim 77, the recitation of “wherein repair of the double stranded break results in loss of heterozygosity occurs telomeric of the double strand break” renders the claim indefinite because there was no repairing step prior to the wherein clause. 
Regarding claim 89 and 90, the recitation of “wherein a region of the second homologous chromosome is replaced by loss of heterozygosity” renders the claim indefinite because claim 1 recites the cell is modified to have the first allele becomes homozygous, not loss of heterozygosity.
Regarding claim 109, the recitation of “CRISPR RNA recognition sequence is centromeric to loci on the second homologous chromosome corresponding to the one or more additional alleles” renders the claim indefinite because the location of the recognition sequence relative to the additional allele is unclear.  Does it mean they are on the same chromosome, or different chromosome?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 81 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites the limitation that the first and second CRISPR RNA recognition sequence are located on the second homologous chromosome, which is already recited in claim 78.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 69-81, 86-92, 94, 96-98, 100-109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is rewritten to address the amendment.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention
Amended claim 1 is drawn to a method for modifying a genome within a mammalian cell that is heterologous for a first allele to generate a modified genome that comprises homozygous first allele, comprises 2 steps: 1) contacting the genome with a) a Cas 9 protein; b) a guide that comprises tracrRNA and crRNA that hybridizes to a non-allelic specific RNA recognition sequence on the 2nd homologous chromosome that is at least 100kb from the first allele; 2) identifying a modified cell that is homozygous for the allele.  Claim 78 further recites that two guide RNA is introduced into the cell.  Claim 83 further recites 4 guide RNAs are introduced.  
The breadth of the claim
The breadth of the claim is rather broad. The broadest claim (claim 1) encompasses a method of modifying genome of cell, in vitro and in vivo, using Cas 9 protein, nucleic acid encoding said protein or complex, to make the cell homozygous for the allele.
The teaching from the specification and the presence of working examples
The specification teaches methods comprise gene conversion or loss of heterozygosity for an allele via cleavage sites determined by two gRNAs in the corresponding allele on a corresponding homologous chromosome (paragraph [0104]). The specification teaches example of Cas protein that may be used includes Cas1, Cas1B….Csf4 and Cu1966, which produces both single strand or double strand breaks (paragraph [00108]).  The specification define the term “in vivo” as natural environments, that includes a cell, organism or body (paragraph [0097]).  The specification provides working examples describing modifying Lrp5, C5, and Ror1, Trpa1 locus in mouse ES cells, using 1 or 2 gRNA (example 1). The specification teaches cells are transfected with plasmids expressing Cas9 and combinations of sgRNA (paragraph [0320]).  The specification listed gRNA sequences targeting these locus in Table 1, wherein it also indicates the distance between the recognition sequence and target locus, which ranges from 100bp, SEQ ID NO: 11, for example, to 55kb, SEQ ID NO: 27 and 28 (page 110-111, Table 1). The specification teaches that targeting Ror1, C5 and Trpa1 locus generates homozygous allele with 2 gRNA, but not single gRNA directed double stranded breaks (DSB).  However, the specification does not provide other examples that uses different types of Cas protein. The specification does not provide teaching on whether in vivo genomic modification is achieved using the CRISPR system. Therefore, whether using gRNA targeting non-allele specific targeting at least 100kb from the target locus to generate homozygous allelic modification would have been unpredictable.  
The state of prior art and the level of predictability in the art
The state of prior art at the time of filing regard the CRISPR technology as transforming because it offers simple and precise genomic manipulation (Dow, Trends in Molecular Medicine, 2015, Vol. 21, No.10, pages 609-621). Despite achieve genomic modifications in animal models, modification of cell genome in vivo in adult mammalian tissues remains a main hurdle, most targeted gene replacement is achieved in cell culture and zygotes (Dow, page 619, right col., Outstanding Question section).  Dow also teach that off-target DNA cleavage which may lead to changes to gene expression or chromatin pattern is a major concern for in vivo gene targeting (page 618, last paragraph, lines 1-3).  Another challenge is efficient delivery of CRISPR/Cas9 in vivo (Mout et al., Bioconjugate Chemistry, 2017, Vol. 28, pages 880-884).  Mout teach efficient editing (in vivo) remains a challenge because different challenges are associated with different delivery system exists in the art (page 882, 1st col., 3rd paragraph).  With respect to the different types of Cas protein, Wang et al (Journal of Cellular Molecular Medicine, 2020, Vol. 24, pages 3256-3270) teach there are two classes of CRISPR-Cas system, class 1 and class 2, and type I, III and IV belongs to class 1, and type II, V and VI belong to class 2 (page 3257, 1st col., 3rd paragraph).  Wang et al. teach other type CRISPR are structurally and functionally different from type II Cas, Cas9, which is the most studied protein (page 3262, Figure 1). For example, Type VI systems (Cas13) works as a dual component systems, which does not require tracrRNA, and cleaves RNA, rather than DNA (page 3261, 1st col., 3rd and 4th paragraph).  Cas12 systems present vast structural and functional properties (page 3260, 1st col., 2nd paragraph, line 18-19), wherein Cas12a does not require tracrRNA, whereas Cas12b does.  The state of art at the time of filing indicates that despite robust research being conducted for using CRISPR system for genome editing, trial and error experimentation is required for application of the system for a particular type of genome editing, especially for those in vivo application.  The state of prior art is also silent on modifying a target locus to homozygous chromosomes where the gRNA recognition site is at least 100kb from the target locus as claimed.  
The amount of experimentation 
In view of the technical challenges present in prior art for genome editing, one of skilled artisan would have to rely solely on the teaching from the specification to practice the claimed method. As discussed above, the specification only demonstrate modifying genomic targeting locus to homozygous allele in mouse ES cells using CRISPR/Cas9 system with gRNA up to 55kb from the target locus in ES cell culture, with most locus changed to homozygous allele with 2 gRNA.  There is no teaching with regard to how to achieve homozygous modification of an allele with a single gRNA targeting sites at least 100kb away from the target locus. The specification does not provide teaching on how to overcome the hurdles exists in the art to achieve in vivo loss of heterozygosity in a cell, an organism or a body of an animal.  The skilled artisan would have to engage in undue experimentation to practice the claimed method in mammalian cell as claimed.  Therefore, the amended method (claim 1 and dependent claims) are not enabled by the present application.  
Response to Arguments
The arguments directed to the previous rejection is moot because the amended claims are rejected for reasons discussed in detail set forth the above.
 
Allowable Subject Matter
Claim 112 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636